DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 12/03/2021 for response of the office action mailed on 08/04/2021. Dependent Claims 5-7, 18, 21 and 33 are amended and a new dependent claim 38 is added. Claims 8-15, 24-31 and 36 were previously canceled. Therefore, claims 1-7, 16-23, 32-35 and 37-38 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 32-33 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (2020/0245395), Zhang hereinafter. Zhang teaches all of the limitations of the specified claim with the following reasoning that follows.

Re. claims 32 and 34, Zhang   teaches a method (¶0038/¶0160/¶0163) and an apparatus (Fig. 27F, from Base station’s perspective, 114 in Fig. 27A ), comprising: at least one processor (Fig. 27F, 91); and at least one memory (Fig. 27F, 82/93) comprising computer program code, the at least one memory and computer program code configured (¶0484), with the at least one processor, to cause the apparatus at least to determine to apply a set of predetermined rules for monitoring a search space set of a downlink control resource set with a first monitoring periodicity (¶0047 - With respect to DL control channel design for multiple numerologies, a control resource set (CORESET) may be defined as a set of REGs (resource element groups) under a given numerology………. the search spaces in different control resources sets are defined independently…… CORESET for monitoring group common PDCCH, CORESET for monitoring UE specific PDCCH. ¶0087 - a UE may monitor PDCCH candidates in control resource set q according to a periodicity of WPDCCH.q symbols, which is configured by a higher layer parameter [CORESET-monitor-period] for control resource set q. For a given PDCCH type (e.g., common PDCCH or UE specific PDCCH), the PDCCH monitoring period or PDCCH period may be defined as the time interval between the starts of two consecutive PDCCH occasions.  A PDCCH occasion may refer to the start of a CORESET. Fig. 1-9 & ¶0160 - The short on-duration timer may be used for monitoring a "group common PDCCH," and the long on-duration timer may be used for monitoring the UE specific PDCCH.  … when the UE determines through group common PDCCH that blind decoding of UE specific PDCCH may not be skipped, then the UE may monitor the UE specific PDCCH using the long on-duration timer. …the long on-duration timer may be used only when the network instructs (i.e., as determined by the network (gNB/base station)) the UE during the short on-duration period to use the long on-duration period at the next on-duration occasion. Fig. 1-9 & ¶0163 - gNB may explicitly command the UE (interpreted as determined by the network (gNB) for explicit command when it is appropriate for the circumstance of the UE), to either use the DRX parameters set (e.g., short on-duration timer) configured for the group common PDCCH DRX monitoring or use the DRX parameters (e.g., long on-duration timer) configured for the monitoring of dedicated PDCCH DRX monitoring. That is, a set of predetermined rules (such as, short on-duration timer (a first monitoring periodicity) for monitoring group common PDCCH in the  control resource set (CORESET) as defined for a plurality of  numerologies and long on-duration timer (a second monitoring periodicity) for monitoring UE specific PDCCH in the control resource set (CORESET) as defined for a plurality of  numerologies) is instructed by a network to UE  as determined by the network for the UE to monitor PDCCH (group common or UE- specific) in the control resource set (CORESET)/search space set as disclosed in the aforesaid sections, similar to instant application at least in ¶0050-¶0053); and configure a user equipment with the set of predetermined rules. (Fig. 1-9 & ¶0162 - RRC's control of DRX operation rely on sets, for instance two sets, of DRX configuration parameter sets per MAC entity.  For example, one DRX parameter set can be for group common PDCCH monitoring (e.g., short on-duration timer) and another DRX parameter set can be for UE specific PDCCH monitoring (e.g., long on-duration timer).  The UE may be configured with multiple DRX configuration parameter sets but, in some cases, only two sets of parameters are considered active (in use) for the control of DRX procedures. Fig. 1-9 & ¶0163 - The gNB may configure the UE with the two set of DRX configuration parameters (e.g., e.g., short on-duration timer & long on-duration timer) using RRC dedicated signaling, for example, as part of the RRC reconfiguration message.)
Re. claims 33 and 35, Zhang teach claims 32 and 34 respectively.
Zhang further  teaches transmit a trigger or indicating the user equipment becoming active after a period without physical downlink control channel monitoring (¶0167- A shortOnDurationTimer:  duration that the UE waits for, after waking up from DRX, to receive common group PDCCHs.  If the UE successfully decodes a group common PDCCH addressed to the UE (e.g., a group common PDCCH masked by a group RNTI assigned to the UE, also, interpreted as an indicator to follow orders to perform blind decoding), and the group common PDCCH orders the UE (interpreted as an indication to UE by the gNB) to perform blind UE specific PDCCH decoding (i.e., without physical downlink control channel monitoring, See ¶0045 in the instant application), the UE stays awake and switches to using the long on-duration timer (e.g., OnDurationTimer, See ¶0007 in the instant application. Also, examiner interprets only one of the limitation to be mapped because of the presences of conjunction “or”); and transmit at least one physical downlink control channel for the user equipment using resources defined by the search space set of the downlink control resource set and a second monitoring periodicity (¶0047 - With respect to DL control channel design for multiple numerologies, a control resource set (CORESET) may be defined as a set of REGs (resource element groups) under a given numerology…….  In some cases, the search spaces in different control resources sets are defined independently. For example, CORESET for monitoring group common PDCCH, CORESET for monitoring UE specific PDCCH. ¶0167 – A shortOnDurationTimer:  duration that the UE waits for, after waking up from DRX, to receive common group PDCCHs (i.e., transmitted by gNB/base station).  If the UE successfully decodes a group common PDCCH addressed to the UE  and the group common PDCCH orders the UE to perform blind UE specific PDCCH decoding, the UE stays awake and switches to using the long on-duration timer (e.g., OnDurationTimer)…. when the UE switches from using shortOnDurationTimer for common group PDCCH monitoring to using UE specific OnDurationTimer for UE specific PDCCH monitoring, the UE sets the OnDurationTimer to its full duration as configured by RRC (for e.g. in the MAC-MainConfig information element). Here, shortOnDurationTimer, a first monitoring periodicity for monitoring CORESET pertaining to  group common PDCCH and  long on-duration timer, a second monitoring periodicity for monitoring CORESET pertaining to  UE specific PDCCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 16-23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2020/0107245), Takeda hereinafter, in view of Zhang.

Re. Claims 1 and 16, Takeda teaches a method (¶0019 - method of transmitting C-SS and UE-SS;) and an apparatus (Fig. 15-17), comprising: at least one processor (Fig. 17, 1001); and at least one memory (Fig. 17, 1002/1003) comprising computer program code, the at least one memory and computer program code configured (¶0154), with the at least one processor, to cause the apparatus at least to -3-receive configuration of a search space set of a downlink control resource set with a first monitoring periodicity (¶0011 - a user terminal has a receiving section that receives a downlink control channel, and a control section that controls the detection of search spaces that serve as candidates for allocating (assigning) the downlink control channel are provided, and the control section controls the detection of a common search space and a user-specific search space, in which different subcarrier spacings and/or different transmission cycles (periodicities). Fig. 7 & ¶0043 - by applying different subcarrier spacings and/or different transmission cycles (periodicities) to the common search space (C-SS) and user-specific search spaces (UE-SSs). Fig. 2 & ¶0049 - where the predetermined time periods are defined with slots, and where and the cycle of the C-SS is five slots.  Also, in the case illustrated here, the cycle of the UE-SS is one slot. Here, a periodicity,  applicable to common search space (C-SS), is interpreted as first monitoring periodicity  whereas,  a periodicity (transmission cycles/subcarrier spacing), applicable to user-specific search spaces (UE-SSs), is interpreted as second monitoring periodicity, similar to instant application, at least in ¶0050); 

    PNG
    media_image2.png
    260
    802
    media_image2.png
    Greyscale

expressly teach receive a trigger or become active after a period without physical downlink control channel monitoring; and after the receiving of the trigger or the becoming active, modify the first monitoring periodicity of the search space set to a second monitoring periodicity.
However, in the analogous art, Zhang explicitly discloses receive a trigger or become active after a period without physical downlink control channel monitoring (¶0167 - A shortOnDurationTimer:  duration that the UE waits for, after waking up from DRX, to receive common group PDCCHs.  If the UE successfully decodes a group common PDCCH addressed to the UE (e.g., a group common PDCCH masked by a group RNTI assigned to the UE), and the group common PDCCH orders the UE to perform blind UE specific PDCCH decoding (i.e., without physical downlink control channel monitoring, See ¶0045 in the instant application), the UE stays awake and switches to using the long on-duration timer (e.g., OnDurationTimer, See ¶0007 in the instant application. Also, examiner interprets only one of the limitation to be mapped because of the presences of conjunction “or”) for the monitoring of the UE specific PDCCH.);  and after the receiving of the trigger or the becoming active, modify the first monitoring periodicity of the search space set to a second monitoring periodicity (¶0047 - With respect to DL control channel design for multiple numerologies, a control resource set (CORESET) may be defined as a set of REGs (resource element groups) under a given numerology…….  In some cases, the search spaces in different control resources sets are defined independently. For example, CORESET for monitoring group common PDCCH, CORESET for monitoring UE specific PDCCH. Also, see ¶0087.  Fig. 1-9 & ¶0160 - The short on-duration timer may be used for monitoring a "group common PDCCH," and the long on-duration timer may be used for monitoring the UE specific PDCCH.  ¶0167 – A shortOnDurationTimer:  duration that the UE waits for, after waking up from DRX, to receive common group PDCCHs.  If the UE successfully decodes a group common PDCCH addressed to the UE  and the group common PDCCH orders the UE to perform blind UE specific PDCCH decoding, the UE stays awake and switches to using the long on-duration timer (e.g., OnDurationTimer)…. when the UE switches from using shortOnDurationTimer for common group PDCCH monitoring to using UE specific OnDurationTimer for UE specific PDCCH monitoring, the UE sets the OnDurationTimer to its full duration as configured by RRC (for e.g. in the MAC-MainConfig information element. Here, shortOnDurationTimer, a first monitoring periodicity for monitoring CORESET pertaining to  group common PDCCH and  long on-duration timer, a second monitoring periodicity for monitoring CORESET pertaining to  UE specific PDCCH. Also, examiner interprets only one of the limitation to be mapped because of the presences of conjunction “or”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a user terminal and a radio communication method in next-generation mobile communication systems to include Zhang’s invention of enhanced connected mode DRX procedures for NR (New Radio), because it provides multiple DRX configurations in NR to be utilized better in order to serve different use cases' trade-offs between power savings and latency in the next generation cellular technology, called New Radio (NR)/5G. (¶0166/¶0430, Zhang)

Re. Claims 2 and 17, Takeda and Zhang teach claims 1 and 16 respectively.
Takeda further teaches wherein the first monitoring periodicity is greater than the second monitoring periodicity. ( first monitoring periodicity (e.g., five slots / 7 symbols: subcarrier spacing for C-SS) for common search space (C-SS)  is greater than  second monitoring periodicity (e.g.,  one slot / 1-2 symbols: subcarrier spacing for UE-SSs)  for user-specific search spaces (UE-SSs)  as shown in Fig. 7 along with disclosures at ¶0011 & ¶0049).

Re. Claims 3 and 18, Takeda and Zhang teach claims 1 and 16 respectively.
Yet, Takeda does not expressly teach  receive a discontinuous reception trigger in a medium access control - control element or downlink control information of PHY layer signaling; or determine that the apparatus becomes active after a period without physical downlink control channel monitoring.
However, in the analogous art, Zhang explicitly discloses receive a discontinuous reception trigger in a medium access control - control element or downlink control information of PHY layer signaling (¶0177 - FIG. 6 depicts an example DRX command MAC Control Element (MAC CE) PDU.  When the UE receives this MAC CE from the gNB, the UE performs DRX using the short DRX cycle ..FIG. 7 depicts an example Long DRX command MAC CE PDU.  When the UE receives this MAC CE from the gNB, the UE may perform DRX using the long DRX cycle. Also, examiner interprets only one of the limitation to be mapped because of the presences of conjunction “or”); or determine that the apparatus becomes active after a period without physical downlink control channel monitoring (¶0167 - A shortOnDurationTimer:  duration that the UE waits for, after waking up from DRX, to receive common group PDCCHs.   If the UE successfully decodes a group common PDCCH addressed to the UE (e.g., a group common PDCCH masked by a group RNTI assigned to the UE), and the group common PDCCH orders the UE to perform blind UE specific PDCCH decoding (i.e., without physical downlink control channel monitoring, See ¶0045 in the instant application), the UE stays awake and switches to using the long on-duration timer (e.g., OnDurationTimer, See ¶0007 in the instant application).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a user terminal and a radio communication method in next-generation mobile communication systems to include Zhang’s invention of enhanced connected mode DRX procedures for NR (New Radio), because it provides multiple DRX configurations in NR to be utilized better in order to serve different use cases' trade-offs between power 
Re. Claims 4 and 19, Takeda and Zhang teach claims 1 and 16  respectively.
Yet, Takeda does not expressly teach  wherein the becoming active is during an onDurationTimer period.
However, in the analogous art, Zhang explicitly discloses wherein the becoming active is during an onDurationTimer period. (¶0167 - If the UE successfully decodes a group common PDCCH addressed to the UE (e.g., a group common PDCCH masked by a group RNTI assigned to the UE), and the group common PDCCH orders the UE to perform blind UE specific PDCCH decoding (i.e., without physical downlink control channel monitoring, See ¶0045 in the instant application), the UE stays awake and switches to using the long on-duration timer (e.g., OnDurationTimer, See ¶0007 in the instant application).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a user terminal and a radio communication method in next-generation mobile communication systems to include Zhang’s invention of enhanced connected mode DRX procedures for NR (New Radio), because it provides multiple DRX configurations in NR to be utilized better in order to serve different use cases' trade-offs between power savings and latency in the next generation cellular technology, called New Radio (NR)/5G. (¶0166/¶0430, Zhang)
Re. Claims 5 and 20, Takeda and Zhang teach claims 1 and 16  respectively.
Takeda further teaches wherein the receiving of the trigger or the user equipment becoming active comprises monitoring a plurality of search space sets with different periodicities from each other. (¶0033 - The set of downlink control channel candidates  to be monitored is also referred to as "search space." … The search space may be configured by high layer signaling that is common between users, or may be configured by user-specific high layer signaling. Also, first monitoring periodicity (e.g., five slots / 7 symbols: subcarrier spacing for C-SS) for common search space (C-SS)  is greater than  second monitoring periodicity (e.g.,  one slot / 1-2 symbols: subcarrier spacing for UE-SSs)  for user-specific search spaces (UE-SSs)  as shown in Fig. 7 along with disclosures at ¶0011 & ¶0049. That is, a plurality of  search space sets (i.e., C-SS &   UE-SSs) are having different periodicities (first monitoring periodicity (C-SS) & second monitoring periodicity (UE-SSs), see Fig. 7, ¶0011, ¶0049) from each other).

Re. Claims 6 and 21, Takeda and Zhang teach claims 1 and 16  respectively.
Yet, Takeda does not expressly teach wherein the modifying comprises modifying the first monitoring periodicity of at least one of a plurality of search space sets.
However, in the analogous art, Zhang explicitly discloses wherein the modifying comprises modifying the first monitoring periodicity of at least one of a plurality of search space sets. (¶0047 - With respect to DL control channel design for multiple numerologies, a control resource set (CORESET) may be defined as a set of REGs (resource element groups) under a given numerology…….  In some cases, the search spaces in different control resources sets are defined independently. For example, CORESET for monitoring group common PDCCH, CORESET for monitoring  UE specific PDCCH. Also, see ¶0087.  Fig. 1-9 &  ¶0160 - The short on-duration timer may be used for monitoring a "group common PDCCH," and the long on-duration timer may be used for monitoring the UE specific PDCCH.  ¶0167 – If the UE successfully decodes a group common PDCCH addressed to the UE  and the group common PDCCH orders the UE to perform blind UE specific PDCCH decoding, the UE stays awake and switches to using the long on-duration timer (e.g., OnDurationTimer)…. when the UE switches from using shortOnDurationTimer for common group PDCCH monitoring to using UE specific OnDurationTimer for UE specific PDCCH monitoring, the UE sets the OnDurationTimer to its full duration as configured by RRC (for e.g. in the MAC-MainConfig information element. Here, shortOnDurationTimer, a first monitoring periodicity for monitoring CORESET pertaining to  group common PDCCH is modified to  a second monitoring periodicity (e.g., long on-duration timer) for monitoring CORESET pertaining to  UE specific PDCCH as disclosed in the aforesaid sections).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a user terminal and a radio communication method in next-generation mobile communication systems to include Zhang’s invention of enhanced connected mode DRX procedures for NR (New Radio), because it provides multiple DRX configurations in NR to be utilized better in order to serve different use cases' trade-offs between power savings and latency in the next generation cellular technology, called New Radio (NR)/5G. (¶0166/¶0430, Zhang)
Re. Claims 7 and 22, Takeda and Zhang teach claims 1 and 16  respectively.
Yet, Takeda does not expressly teach wherein the modifying comprises modifying the first monitoring periodicity according to predetermined rules.
However, in the analogous art, Zhang explicitly discloses wherein the modifying comprises modifying the first monitoring periodicity according to predetermined rules. (Fig. 1-9 &  ¶0160 - The short on-duration timer may be used for monitoring a "group common PDCCH," and the long on-duration timer may be used for monitoring the UE specific PDCCH.  … when the UE determines through group common PDCCH that blind decoding of UE specific PDCCH may not be skipped, then the UE may monitor the UE specific PDCCH using the long on-duration timer. …the long on-duration timer may be used only when the network instructs the UE during the short on-duration period to use the long on-duration period at the next on-duration occasion. Fig. 1-9 & ¶0163 - gNB may explicitly command the UE, to either use the DRX parameters set  (e.g., short on-duration timer ) configured for the group common PDCCH DRX monitoring or use the DRX parameters (e.g., long on-duration timer) configured for the monitoring of dedicated PDCCH DRX monitoring. That is, a set of predetermined rules (such as, short on-duration timer (a periodicity) for monitoring group common PDCCH in the  control resource set (CORESET) as defined for a plurality of  numerologies and long on-duration timer (another periodicity) for monitoring UE specific PDCCH in the control resource set (CORESET) as defined for a plurality of  numerologies) is instructed by a network to UE  as determined by the network for the UE to monitor PDCCH (group common or UE- specific) in the control resource set (CORESET)/search space set as disclosed in the aforesaid sections, similar to instant application at least in ¶0050-¶0053).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a user terminal and a radio communication method in next-generation mobile communication systems to include Zhang’s invention of enhanced connected mode DRX procedures for NR (New Radio), because it provides multiple DRX configurations in NR to be utilized better in order to serve different use cases' trade-offs between power savings and latency in the next generation cellular technology, called New Radio (NR)/5G. (¶0166/¶0430, Zhang)
Re. Claim 23, Takeda and Zhang teach claim 22.
Yet, Takeda does not expressly teach wherein the predetermined rules are signaled to the apparatus as part of a discontinuous reception command message or configured by higher layer signaling.
However, in the analogous art, Zhang explicitly discloses wherein the predetermined rules are signaled to the apparatus as part of a discontinuous reception command message or configured by higher layer signaling. (¶0019 – Fig. 8 ..DRX command with a short DRX cycle using short and regular OnDurationTimer.  ¶0020 - FIG. 9 … DRX command with a long DRX cycle using short and regular On DurationTimer. ¶0163 - gNB may explicitly command the UE, to either use the DRX parameters set  (e.g., short on-duration timer) configured for the group common PDCCH DRX monitoring or use the DRX parameters (e.g., long on-duration timer) configured for the monitoring of dedicated PDCCH DRX monitoring.  The gNB may configure the UE with the two set of DRX configuration parameters using RRC dedicated signaling (i.e., higher layer signaling), for example, as part of the RRC reconfiguration message. … Upon the UE detecting the command to perform blind decoding of UE specific PDCCH, in some cases, the UE transitions to using the DRX configuration parameters the UE is configured with.  … gNB may command the UE through MAC CE signaling or PHY DCI signaling, to use DRX configuration parameters associated with group common PDCCH (e.g., short on-duration timer), or to use the DRX configuration parameters ((e.g., long on-duration timer)) associated with the UE specific PDCCH.  That is, a set of predetermined rules (such as, short on-duration timer (a periodicity) for monitoring group common PDCCH in the  control resource set (CORESET) as defined for a plurality of  numerologies and long on-duration timer (another periodicity) for monitoring UE specific PDCCH in the control resource set (CORESET) as defined for a plurality of  numerologies) is signaled by the gNB to UE either by using DRX  command MAC CE signaling or  RRC dedicated signaling (i.e., higher layer signaling) disclosed in the aforesaid sections, similar to instant application at least in ¶0052).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a user terminal and a radio communication method in next-generation mobile communication systems to include Zhang’s invention of enhanced connected mode DRX procedures for NR (New Radio), because it provides multiple DRX 
Re. Claim 37, Takeda and Zhang teach claim 1.
Takeda further teaches a computer program embodied on a non-transitory computer--readable medium (Fig. 17, 1002/1003), said program comprising program instructions stored thereon which, when executed in hardware, cause the hardware to perform (Fig.15-17 & ¶0154 - processor 1001 reads programs (program codes), software modules or data, from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes ..programs to allow computers to execute at least part of the operations ..)

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, in view of  Zhang, further in view of Deng et al. (2020/0389847), Deng hereinafter.
Re. Claim 38, Takeda and Zhang teach claim 1.
Yet, Takeda and Zhang do not expressly teach wherein the modifying comprises modifying the downlink control resource set and the search space set to correspond to a second downlink control resource set and second search space set having the second monitoring periodicity.
However, in the analogous art, Deng explicitly discloses wherein the modifying comprises modifying the downlink control resource set and the search space set to correspond to a second downlink control resource set and second search space set having the second monitoring periodicity. (Fig. 3A-D/Fig. 6A-D  & ¶0099 - a UE may monitor a set of search spaces within the configured one or more CORESETs.  Fig. 3A-D  & ¶0123 - UE monitors PDCCH search spaces in CORESET 1 and CORESET 2 in beam 1 and beam 2, respectively, in the configured monitored slot. Fig. 6A-D/Fig. 7 &¶0202 - a UE may be configured to monitor a first set of beams with a fixed NR PDCCH monitoring occasion, while configured to adjust NR PDCCH monitoring occasion periodicity for a second set of beams….the first set of beams may be UE-specifically configured.  For example, the second set of beams may be common control channel beams).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a user terminal and a radio communication method in next-generation mobile communication systems  and  Zhang’s invention of enhanced connected mode DRX procedures for NR (New Radio) to include Deng’s invention of a system and a method for configuring/reconfiguring physical channel monitoring occasion in a wireless network , because it provides  a new mechanism enabling a dynamic (re-)configuration of beam-specific NR PDCCH monitoring occasion that follows closely to per-beam channel variation in order to achieve multi-beam NR PDCCH monitoring with efficient resource utilization and improved UE processing. (¶0110, Deng)
Response to Arguments
Earlier claim objections for claims 1, 3, 6-7, 16, 18, 21-22, 33 and 35 have been withdrawn following amended claim languages.
Earlier 112 (b)  rejection for claim 5 has been withdrawn following amended claim languages.

Applicant's arguments filed on 12/03/2021 have been fully considered but they are not persuasive.

Regarding remarks in pages 10-13 for independent claims 32 and 34, applicant argues that Zhang fails to teach, ”determine to apply a set of predetermined rules for monitoring a search space set of a downlink control resource set with a first monitoring periodicity“.  Examiner respectfully disagrees with the applicant. Zhang discloses a plurality of downlink (DL) control resource sets (CORESETs), associated with a plurality of search spaces for a plurality of numerologies, with a plurality of periodicities for a UE in monitoring PDCCH candidates in the assigned PDCCH monitoring periods or PDCCH occasions, the PDCCH monitoring periods or PDCCH occasions are, either for common group PDCCH or UE specific PDCCH, configured by higher layer signaling and transmitted by serving cells in NR/5G system,  as disclosed in ¶0047 and ¶0086-¶0087. Zhang further discloses that a short on-duration timer may be used for monitoring the group common PDCCH and a long on-duration timer may be used for monitoring the UE specific PDCCH. For example, when a network determines for a UE to use a long on-duration timer for monitoring  an UE specific PDCCH instead of a short on-duration timer, the network instructs the UE during the short on-duration period while monitoring “group common PDCCH” to use the long on-duration period in order to monitor the UE specific PDCCH (as triggered by a plurality of network conditions) at the next on-duration occasion, see ¶0160 along with Fig. 1-9. Zhang also discloses that a gNB may explicitly command a UE, to either use the DRX parameters set configured (e.g., short on- group common PDCCH DRX monitoring or use the DRX parameters (e.g., long on-duration timer/onDurationTimer, see ¶0159) configured for the monitoring of dedicated PDCCH DRX monitoring, see ¶0163 along with Fig. 1-9. That is, a set of predetermined rules {such as, short on-duration timer (a first monitoring periodicity) for monitoring group common PDCCH in a downlink (DL) control resource set (CORESET) as defined for a plurality of  numerologies and long on-duration timer (a second monitoring periodicity) for monitoring UE specific PDCCH in a downlink (DL) control resource set (CORESET) as defined for a plurality of  numerologies},  is instructed and applied by a network to an UE as determined by the network (as triggered by a plurality of network conditions) for the UE to monitor PDCCH (group common or UE- specific) in the  designated/assigned downlink control resource set (CORESET)/search space set as disclosed in the aforesaid sections, similar to instant application at least in ¶0050-¶0053, quite contrary to applicant’s remarks  at least in pages 10-13 as submitted on  12/03/2021.

Applicant further asserts that Zhang fails to teach, “configure a user equipment with the set of predetermined rules” as recited in independent claims 32 and 34. Examiner respectfully disagrees with the applicant. Zhang discloses that RRC's control of DRX operation rely on two sets of DRX configuration parameter sets per MAC entity, for example,  one DRX parameter set (e.g., short on-duration timer/ shortOnDurationTimer, see ¶0159) can be for group common PDCCH monitoring and another DRX parameter set (e.g., long on-duration timer/onDurationTimer, see ¶0159) can be for UE specific PDCCH monitoring.  The UE may be configured with multiple DRX configuration parameter sets but only two sets of parameters are considered active (in use) for the control of DRX procedures, see ¶0162 along with Fig. 1-9. Zhang further discloses that a gNB may configure the UE with the two set of DRX configuration parameters (e.g., e.g., short on-duration timer & long on-duration timer) using RRC dedicated signaling, for example, as part of the RRC reconfiguration message, see ¶0163 along with Fig. 1-9, quite 

Regarding remarks in pages 13-17 for independent claims 1 and 16, applicant argues that Takeda fails to teach, ”receive configuration of a search space set of a downlink control resource set with a first monitoring periodicity”. Examiner respectfully disagrees with the applicant. Takeda discloses that a user terminal has a receiving section that receives a downlink control channel, and a control section that controls the detection of search spaces that serve as candidates for allocating (assigning) the downlink control channel are provided, and the control section controls the detection of a common search space and a user-specific search space, in which different subcarrier spacings and/or different transmission cycles (periodicities), see ¶0011. Takeda further discloses an idea of providing a flexible control of downlink control channels,  in a radio communication system that support different numerologies than existing LTE systems, such as NR/5G system, by applying different subcarrier spacings and/or different transmission cycles (periodicities) to the common search space (C-SS) and user-specific search spaces (UE-SSs), see ¶0043 along with Fig. 7. Takeda also discloses that the periodicities (cycle) of both, the C-SS and the UE-SS, can be configured based on the number of predetermined time periods in slots, for example, periodicity (cycle) for C-SS is defined as five slots, whereas, periodicity  (cycle) for UE-SS is defined as one slots, see ¶0049 along with Fig. 2. Here, a periodicity,  applicable to common search space (C-SS), is interpreted as first monitoring periodicity  whereas,  a periodicity (transmission cycles/subcarrier spacing), applicable to user-specific search spaces (UE-SSs), is interpreted as second monitoring periodicity as received by a user equipment (see Fig. 15, receiving section 203 & ¶0011), similar to instant application, at least in ¶0050; 

Applicant further asserts that Zhang fails to teach, “receive a trigger or become active after a period without physical downlink control channel monitoring”. Examiner respectfully disagrees with the shortOnDurationTimer (interpreted as a first monitoring periodicity), which is defined as a duration that the UE waits for, after waking up from DRX, to receive common group PDCCHs.  If the UE successfully decodes a group common PDCCH addressed to the UE (e.g., a group common PDCCH masked by a group RNTI assigned to the UE), and the group common PDCCH orders the UE to perform blind UE specific PDCCH decoding (i.e., without physical downlink control channel monitoring, See ¶0045 in the instant application), the UE stays awake and switches to using the long on-duration timer (interpreted as a second monitoring periodicity) for the monitoring of the UE specific PDCCH. Also, examiner interprets only one of the limitation to be mapped because of the presences of conjunction “or”.

Applicant also proclaims that Zhang fails to teach, “after the receiving of the trigger or the becoming active, modify the first monitoring periodicity of the search space set to a second monitoring periodicity“. Examiner respectfully disagrees with the applicant. Zhang discloses a plurality of downlink (DL) control resource sets (CORESETs), associated with a plurality of search spaces for a plurality of numerologies, with a plurality of periodicities for a UE in monitoring PDCCH candidates in the assigned PDCCH monitoring periods or PDCCH occasions, the PDCCH monitoring periods or PDCCH occasions are, either for common group PDCCH or UE specific PDCCH, configured by higher layer signaling and transmitted by serving cells in NR/5G system,  as disclosed in ¶0047 and ¶0086-¶0087. Zhang further discloses that a short on-duration timer may be used for monitoring the group common PDCCH and a long on-duration timer may be used for monitoring the UE specific PDCCH. For example, when a network determines for a UE to use a long on-duration timer  (interpreted as a second monitoring periodicity)  for monitoring  an UE specific PDCCH instead of a short on-duration timer (interpreted as a first monitoring periodicity), the network instructs the UE during the short on-duration period while monitoring “group common PDCCH” to use the long on-duration period (i.e., modified the first monitoring periodicity to the second monitoring  in order to monitor the UE specific PDCCH (as triggered by a plurality of network conditions) at the next on-duration occasion, see ¶0160 along with Fig. 1-9, quite contrary to applicant’s remarks  at least in pages 13-17 as submitted on  12/03/2021.


For these reasons, it is maintained that independent claims 32 and 34  are  anticipated by Zhang et al.

For  similar reasons, it is maintained that independent claims 1  and 16  are unpatentable over Takeda, in view of Zhang.

As all other dependent claims depend either directly or indirectly from the independent claim  1, 16, 32 and 34,  similar rationale also applies to all respective dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwak et al; (2019/0306737); See ¶0028,¶0037,¶0041,¶0075, ¶0050, ¶0054,¶0056,¶0062, ¶0067,¶0068,¶0071,¶0087-¶0090, ¶0094-¶0095,¶0155-¶0157,¶0161-¶0161 along with Fig. 1-11.
Parkvall et al; (2021/0153203); See Abstract, ¶0004, ¶0012,¶0013,¶0017,¶0018,¶0025, ¶0076, ¶0062 along with Fig. 1-8.
Kim et al. (2020/0367253); See ¶0073, ¶0076,¶0080-¶0085, ¶0107, ¶0129, ¶0149, ¶0180, ¶0186, ¶0199, ¶0246, ¶0247 along with Fig. 3-16.
Kim et al; (2020/0220703); See ¶0006-¶0009, ¶0056, ¶0073, ¶0100, ¶0104, ¶0108, ¶0110, ¶0112, ¶0114,¶0116, ¶0118, ¶0118, ¶0119-¶0126, ¶0182,¶0186   along with Fig.4-7.
3GPP  TSG RAN WG1 Meeting AH_NR#3; R1-1715395; Source: Huawei, HiSilicon; Title: CORESET configuration and search space design; Nagoya, Japan, 18 – 21 September 2017. See §1, §2.1, §2.3, §2.4.
Prior arts as reported above, are , in addition to what reported in earlier office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C./Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467